Citation Nr: 1242542	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-40 242	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.  He died in October 2006; the appellant was his surviving spouse.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

The Board denied the claim in August 2009, but in a November 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the case to the Board for proceedings consistent with its decision.  The record indicates that following a review of the Court's action and the claims folder, the Board, in July 2012, issued a decision granting the appellant's claim.  

Following the Board's July 2012 decision, the Board was informed that the appellant had passed away and that her son had submitted the paperwork for his substitution in his mother's claim.  As the matter of whether the substitution was proper has not been considered by the Agency of Original Jurisdiction (AOJ), and because the son has not been provided with notice and his appellate rights, the issue of substitution is referred to the AOJ for appropriate action. 


FINDINGS OF FACTS

1.  The July 24, 2002, Board decision that granted entitlement to service connection for the cause of the Veteran's death was issued after the appellant's death on February [redacted], 2012.  

2.  On August 23, 2012, the Board was notified by the appellant's daughter-in-law that the appellant had passed away in February 2012.  


CONCLUSIONS OF LAW

1.  Vacatur of the July 24, 2012, Board decision that addressed the issue of entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012). 

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur of Board Decision

The Board may vacate an appellate decision at any time upon request of the appellant or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).

As noted in the Introduction, the Board had originally denied service connection for the cause of the Veteran's death.  The appellant was notified of that action and she appealed to the Court.  The Court vacated the Board's decision and returned the claim to the Board for further adjudicative action.  After the case was returned to the Board, the appellant died.  Unaware of the appellant's death, the Board subsequently issued a decision, dated July 24, 2012, that granted service connection for the cause of the Veteran's death.  Veterans' (and appellants') claims, however, do not survive their deaths as a matter of law.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, an appeal on the merits of this issue had become moot by virtue of the appellant's death in February 2012.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012). 

Accordingly, the July 24, 2012, Board decision granting service connection for the cause of the Veteran's death is vacated and a new action will be entered as if the July 24, 2012, decision by the Board had never been issued.

II.  Dismissal Due to the Death of the Appellant

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The July 24, 2012, Board decision granting service connection for the cause of the Veteran's death is vacated.

The appeal is dismissed.


		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


